       CASE 0:20-cv-02155-JRT-LIB Doc. 63 Filed 05/06/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                          Civil No. 20-CV-2155 (JRT/LIB)
                          Civil No. 20-CV-2156 (JRT/LIB)
                          Civil No. 20-CV-748 (JRT/LIB)

           IN RE: HANSMEIER V. MCLAUGHLIN, ET AL., LITIGATION

PAUL HANSMEIER,

          Plaintiff,                             MEMORANDUM IN
                                                 SUPPORT OF MOTION TO
                                                 STAY

DAVID MACLAUGHLIN, BENJAMIN
LANGER, ANDERS FOLK; and
DI MA CORPORATION,

          Defendants.




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                            No. 21-cv-1167(PJS/LIB)

PAUL HANSMEIER,

                   Plaintiff,                     MEMORANDUM IN
     v.                                           SUPPORT OF MOTION TO
DAVID MACLAUGHLIN, BENJAMIN                       STAY
LANGNER, ANDERS FOLK; and
PORTLAND CORPORATE CENTER, LLC,

                   Defendants.
            CASE 0:20-cv-02155-JRT-LIB Doc. 63 Filed 05/06/21 Page 2 of 4




       Defendants David MacLaughlin, Benjamin Langner, and W. Anders Folk (“Federal

Defendants”) respectfully request a stay of the proceedings in Hansmeier v. MacLaughlin,

et al., 21-cv-748 (D. Minn.) (JRT/LIB) (“Hansmeier III”), and Hansmeier v. MacLaughlin,

et al., 21-cv-1167 (PJS/LIB) (D. Minn.) (“Hansmeier IV”), 1 for the following reasons:

       1.      Pro se plaintiff Paul Hansmeier, an inmate at the Federal Correctional

Institution (FCI) in Sandstone, Minnesota, has commenced four lawsuits against the former

prosecutors in his criminal case and the former and current acting United States Attorneys,

as well as various private parties, since September 2020. See Hansmeier v. MacLaughlin,

et al., 20-cv-2155 (D. Minn.) (JRT/LIB) (“Hansmeier I”); Hansmeier v. MacLaughlin, et

al., 20-cv-2156 (D. Minn.) (JRT/LIB) (“Hansmeier II”); Hansmeier v. MacLaughlin, et al.,

21-cv-748 (D. Minn.) (JRT/LIB) (“Hansmeier III”); Hansmeier v. MacLaughlin, et al., 21-

cv-1167 (PJS/LIB) (D. Minn.) (“Hansmeier IV”).

       2.      Hansmeier I, II, and III have previously been consolidated. Id., Docs. 24,

59. The Federal Defendants’ motion to consolidate Hansmeier IV with the prior-filed

cases remains pending.

       3.      The Complaint in Hansmeier IV is, for all relevant purposes, practically

identical to the Complaint in Hansmeier III. Compare Hansmeier III, Doc. 1-1, with

Hansmeier IV, Doc. 1-1. The Complaints appear to be form pleadings with fill-in-the-


       1
            The Federal Defendants have filed a motion to consolidate Hansmeier v.
MacLaughlin, et al., 21-cv-1167 (PJS/LIB) , Doc. 3(D. Minn.) (“Hansmeier IV”), with
three cases previously filed by Hansmeier, and that motion is pending. This same
memorandum in support of the motions to stay proceedings is thus filed both in Hansmeier
III (one of the prior-filed, consolidated cases) and in Hansmeier IV (the most-recently filed,
not-consolidated matter).

                                              2
               CASE 0:20-cv-02155-JRT-LIB Doc. 63 Filed 05/06/21 Page 3 of 4




blank formatting; each asserts the same claims as those at issue in Hansmeier II, Doc. 1-1,

namely, that he is entitled to a declaratory judgment and injunctive relief on his claims that

the mail fraud, wire fraud, and extortion statutes allegedly infringe on his constitutional

rights.

          4.      The Federal Defendants’ reply in support of their motion to dismiss

Hansmeier I and Hansmeier II has been filed., meaning the motion has been fully briefed

and awaits the Court’s determination.           If the Court rules in favor of the Federal

Defendants, Hansmeier’s claims in Hansmeier I and Hansmeier II may well be precluded.

See, e.g., Minneapolis Auto Parts Co., Inc. v. City of Minneapolis, 739 F.2d 408, 409 (8th

Cir. 1984), cited with approval in Cimasi v. City of Fenton, Mo., 838 F.2d 298 (8th Cir.

1988); see also Roach v. Teamsters Local Union No. 688, 595 F.2d 446, 449 n.4 (8th Cir.

1979) (noting res judicata is not defeated by the inclusion of an additional party). It is

appropriate to stay the proceedings in Hansmeier III and Hansmeier IV until the Court has

ruled on the pending motion to dismiss.

          5.      Furthermore, the interest of judicial economy favors a stay of the proceedings

in Hansmeier III and Hansmeier IV. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)

(“[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.”); see also, e.g., Transam. Ins. Co. v. Int’l Broadcasting

Corp., No. 97-cv-1381, 1999 WL 33912310, *1 (D. Minn. (Mar. 3, 1999) (Tunheim, J.)

(granting motion to stay further proceedings where related case’s pending motion would

render case moot and noting interest of judicial economy). “Deciding whether to stay


                                                 3
            CASE 0:20-cv-02155-JRT-LIB Doc. 63 Filed 05/06/21 Page 4 of 4




proceedings ‘calls for the exercise of judgment, which must weigh competing interests and

maintain an even balance.’” Management Registry, Inc. v. A.W. Cos., Inc., No. 17-cv-

5009, 2020 WL 6264467, *2 (D. Minn. Oct. 23, 2020) (Tunheim, J.) (citing Landis, 299

U.S. at 254-55); see also Karsjens v. Piper, No. 11-cv-3659, 2017 WL 1743511, *4 (D.

Minn. May 3, 2017) (DWF/TNL) (emphasizing interest of judicial economy as particularly

relevant factor).

       6.      This motion is not made for any dilatory purpose and good cause exists for

proceedings to be stayed. A stay of proceedings in Hansmeier III and Hansmeier IV would

allow the Court to rule on the pending motion to dismiss, would avoid duplicative briefing,

and would conserve judicial resources and those of the parties.

       7.      Hansmeier’s position regarding this motion is not known and not readily

ascertainable due to his incarceration.

       8.      A Proposed Order granting this motion will be filed on CM/ECF and e-

mailed to chambers.

                                                 Respectfully submitted,

Dated: May 6, 2021                              W. ANDERS FOLK
                                                Acting United States Attorney

                                                s/ Kristen E. Rau

                                                BY: KRISTEN E. RAU
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0397907
                                                600 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415
                                                Kristen.Rau@usdoj.gov
                                                (612) 759-3180


                                            4
